                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


LEVELT DEWARREN MUSGRAVES,

                           Petitioner,

             v.                                        Case No. 20-CV-337

PAUL S. KEMPER,

                           Respondent.


                                        ORDER


       Petitioner Levelt Musgraves filed a petition for writ of habeas corpus on March 2,

2020. (ECF No. 1.) The court screened his petition in accordance with Rule 4 of the Rules

Governing Section 2254 Cases and ordered Respondent Paul Kemper to answer or move

to dismiss the petition no later than 60 days after the order, making his response due on

May 11, 2020. (ECF No. 6.) On May 12, 2020, Kemper filed a motion for an extension of

time. (ECF No. 10.) Kemper explained that “[t]his motion was unable to be finalized and

filed May 11 because of problems remotely accessing DOJ’s servers …” and “ask[ed] that

this motion be made retroactive to May 11, 2020.” (Id. at 1-2.) The request was made

because of counsel’s workload and necessity to take time off to care for his children. (Id.




        Case 2:20-cv-00337-WED Filed 05/27/20 Page 1 of 2 Document 13
at 2-3.) The court, finding good cause, granted Kemper’s motion, allowing him until June

10, 2020, to answer or move to dismiss the petition. (ECF No. 11.)

      On May 22, 2020, Musgraves filed a “Motion for Concurrent Cause to Oppose Any

Future Time Extentions [sic] Beyond June 10, 2020, (Abuse of Process) In This Individual

Case.” (ECF No. 12.) Musgraves requests that the court grant Kemper no additional

extensions of time, alleging that Kemper’s request for an extension of time constituted a

“misuse of process” that did not take his safety into account and puts him at risk of

contracting COVID-19 at the prison. He also asserts that the court “Must rule in [his]

favor” and “grant Default” because Kemper’s motion was filed after his deadline.

      Kemper has not yet filed for an additional extension beyond June 10, 2020. If he

does, Musgraves can file his opposition to any such request and the court will consider

the request and Musgraves’s opposition at that time. The court declines to “grant

Default” against Kemper for his one-day delay in filing his extension of time. Kemper

adequately explained the reason for his delay.

      IT IS THEREFORE ORDERED that Musgraves’s “Motion for Concurrent Cause

to Oppose Any Future Time Extentions [sic] Beyond June 10, 2020, (Abuse of Process) In

This Individual Case” (ECF No. 12) is denied.

      Dated at Milwaukee, Wisconsin this 27th day of May, 2020.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge


                                      2
        Case 2:20-cv-00337-WED Filed 05/27/20 Page 2 of 2 Document 13
